Citation Nr: 1205857	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a skin condition, to include as due to exposure to mustard gas and other chemical and nerve agents in service.

2. Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as due to exposure to mustard gas and other chemical and nerve agents in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for a skin condition to include cancer lesions, and for depression.  

The Board notes that claims related to mustard gas or Lewisite exposure, filed after January 19, 2005, must be handled by the Muskogee, Oklahoma RO.  As such, the Veteran's case was transferred to the Muskogee RO in October 2006 for processing.  In January 2008, the Muskogee RO permanently transferred the Veteran's case back to the Indianapolis RO for additional processing.  

In light of the Clemons case, the Board also finds that the claim for service connection for depression should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therein, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as posttraumatic stress disorder (PTSD), but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  Id.  Thus, the rationale behind the Clemons decision is instructive and applicable here, and the issue on appeal is as stated on the first page, encompassing all psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that in service, in his duties as a chemical laboratory specialist, from 1961 through 1962, he tested gas masks and other protective clothing against the chemicals of war, and was thereby exposed to, mustard gas, nerve gas, and various other chemical agents.  He claims that as a result of this in-service exposure to mustard gas, nerve gas, and other chemical agents, he has had skin cancer, an ongoing skin condition, and depression.  

The competent medical evidence of record confirms that post-service, he has been treated for squamous cell carcinoma, seborrheic dermatitis, and seborrheic and actinic keratosis.  In addition, he has been treated for depression and anxiety.  

With regard to the Veteran's claim that he has current disabilities related to mustard gas exposure, the Board notes that all claims based on exposure to mustard gas or Lewisite, received on or after January 19, 2005, are centrally processed at the Muskogee RO.  The Veteran's claim was adjudicated by the Muskogee RO in May 2007, and it appears the RO properly followed the provisions of M21-1MR, IV.ii.1.F.22.b in attempting to verify his claimed mustard gas exposure.  Under this provision, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a), or the Veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  In this case, the Veteran was treated for squamous cell carcinoma, which is listed under 38 C.F.R. § 3.316(a).  The RO attempted verification of mustard gas exposure, and received a response from the Department of Defense (DoD) that the Veteran does not appear in the DoD mustard gas database of participants.  

The Board notes that VA has established specific procedures for the development of all claims alleging disease or injury as a result of participation in chemical or biological testing.  Veterans Benefits Administration (VBA) Fast Letter 02-24 (September 26, 2002).  Specifically, VBA Fast Letter 02-24 requires, inter alia, an attempt to verify a veteran's participation in chemical or biological testing.  

In this case, however, it appears that the Veteran was not a participant in the testing of Mustard Gas or other chemical or biological (nor does he claim such), but rather, he contends that he worked in a laboratory at the Army Chemical Center where these substances and gases were reportedly tested.  It is unclear as to which nerve and/or chemical agents, to include mustard gas, were being tested at the Army Chemical Center, during the time the Veteran worked there (which service personnel records show to be from January 1961 through August 1962).  Thus, a remand is warranted in order to make attempts to ascertain which types of agents were being tested at the Army Chemical Center from January 1961 through August 1962 (the time the Veteran worked there).  

Additionally, as noted above, the Veteran has claimed he was exposed to mustard gas, nerve gases including VX, VG, Saran, and Soman, and other unspecified chemical agents, at the Army Chemical Center, while testing gas masks and other protective clothing.  He reported he experienced skin irritation on his face and hand after testing, but ignored these symptoms.  He indicated he was assigned to the Edgewood Chemical Biological Center, located on the grounds of the Army Chemical Center, which is now the Aberdeen Proving Ground.  Service treatment records (STRs) show that in February 1962, he was seen for ongoing complaints of weakness, polyuria, sleepiness, and lack of energy, and the examiner noted there was probably no disease as the cause, but that it "maybe toxic, however, from lab".  Further, his DD Form 214 shows that a military occupational specialty (MOS) of chemical laboratory specialist, and that he was assigned to the Army Chemical Center.  Service personnel records also show that from 1961 through 1962, he was assigned to the U.S. Army Chemical Corps Quality Assurance Technical Agency, at the Army Chemical Center, in Edgewood, Maryland.  

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Veteran is competent to report that he was exposed to various nerve and chemical agents through testing in the laboratory, and that he experienced skin irritation after the testing.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). As a lay person, the Veteran cannot provide a medical link between his reported in-service exposure to nerve and chemical agents, and later onset of skin and psychiatric problems.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id.  Considering the record on appeal, the Board finds that, a VA examination is in order to address whether the Veteran has a current skin condition and/or current psychiatric condition that may be related to his reported exposure to nerve and chemical agents in service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1. Prepare a letter to the Department of Defense and/or other appropriate government agencies which might have information regarding the nature of nerve, chemical, and/or other toxic agents being tested at the Army Chemical Center in Edgewood, Maryland, from January 1961 through August 1962.  The letter should explain that the Veteran is seeking service connection for a skin condition and a psychiatric disorder, as a result of his reported exposure to mustard gas, and other nerve and chemical agents, while performing his duties as a chemical laboratory specialist at the Army Chemical Center, in Edgewood, Maryland, from 1961 to 1962.  A negative reply should be requested. 

2. Schedule the Veteran for appropriate VA examinations to determine whether he has a skin condition and/or an acquired psychiatric disorder related to service.  Request that the examiner(s) review the claims folder and specifically note that such review has been accomplished.  

a. The examiner should be requested to offer opinions as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current skin disability and/or psychiatric disability is causally related to the Veteran's reported exposure to mustard gas, nerve and/or chemical agents in service, in his duties as a chemical laboratory specialist, or whether such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must explain the complete rationale for any opinions given.  

b. If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

3. Thereafter, review the claims folder and readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  After the Veteran is afforded an opportunity to respond to the SSOC, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

